DETAILED ACTION
This action is in response to communication filed on 4/4/2022
 	Claims 1-20 are pending.
Claims 1-3, 6-17 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 4/4/2022, with respect to the rejection(s) of claim(s) 1, 10 and 16 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dubesset et al. (US 2016/0057607) in view of Datar (US 10,827,346).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubesset et al. (US 2016/0057607) in view of Datar (US 10,827,346).

Regarding claim 1, Dubesset discloses a method comprising: 
authenticating, by a processing system of a visited network including a processor, a communication device roaming from a home network, wherein the home network does not support Voice over Long Term Evolution (VoLTE) roaming, and wherein the communication device is configured to engage in VoLTE communications (see Dubesset; [0020-0021]; Dubesset discloses techniques for facilitating LTE roaming in system 100 as shown in FIG. 1. The general idea of the present technology described herein is to allow a subscriber or mobile device from HPLMN that doesn't support VoLTE to roam on a LTE VPLMN that only support VoLTE.  In particular, the gateway 102 is deployed in the VPLMN 108 to enable inbound roaming of one or more subscribers 106 of the HPLMN 104 equipped with a mobile device such as a LTE device 106, in which the VPLMN 108 only supports VoLTE. This enables the subscriber of HPLMN 104 to register in the VPLMN 108 and to authenticate the subscriber or the mobile device of the subscriber.  Furthermore, Dubesset discloses the subscriber or customer may be roaming at a visited network within the subscriber's home country see [0033].)
based on the APN query directed from the communication device to the DNS server, communicating, by the processing system, with a third-party packet gateway (PGW) of a third-party evolved packet core (EPC) separate from the visited network, to facilitate communication between the communication device and a third-party subsystem of the third-party EPC (see Dubesset; [0023]; FIG. 1 and 2; the  processing system is mapped to the system 100 of Dubesset.  The PGW is mapped to gateway 102 of Dubesset is separate from which facilitate communication between LTE device 106 and the gateway 102), 
wherein the third-party subsystem emulates the home network to provide a VoLTE roaming service to the communication device (see Dubesset; [0021]; the gateway 102 provides the subscriber from the HPLMN 104 with a local IMS subscription with telephony services, such as voice and short message services (SMS) services. As a result, it enables the subscriber to receive calls and short messages to the subscriber's HPLMN Mobile Station International Subscriber Directory Number (MSISDN). Also, the subscriber is enabled to make calls and send short messages), 
wherein the communication device engages in a session initiation protocol (SIP) with the third-party subsystem to initiate a communication session with the third-party subsystem (see Dubesset; [0027]; the LTE device 106 sends a SIP REGISTER message 167 (e.g., SIP-REGISTER) to the local IMS 112 in the VPLMN 108. The local IMS 112 (e.g., the serving call session control function (S-CSCF)) sends a Diameter Multimedia-Auth-Request message 169 to the gateway 102), and 
wherein, in accordance with the communication session, the third-party subsystem provides the VoLTE roaming service to the communication device (see Dubesset; [0027]; the local IMS 112 sends back a SIP 200 OK message 189 to the LTE device 106 to complete the successful registration procedure).  
However, the prior art does not explicitly disclose receiving, by the processing system, a request from the communication device to create an internet protocol multimedia subsystem (IMS) Access Point Name (APN) packet data connection, wherein the request comprises an attempt by the communication device to establish the IMS APN packet data connection, and wherein the request comprises an APN query directed from the communication device to a domain name service (DNS) server associated with the processing system
Datar in the field of the same endeavor discloses techniques for providing roaming services in which the Visited Public Mobile Network (VPMN) operates according to a Local Breakout (LBO) model while the Home Public Mobile Network (HPMN) operates under a S8 Home Routed (S8HR) model.  In particular, Datar discloses the following:
receiving, by the processing system, a request from the communication device to create an internet protocol multimedia subsystem (IMS) Access Point Name (APN) packet data connection, wherein the request comprises an attempt by the communication device to establish the IMS APN packet data connection, and wherein the request comprises an APN query directed from the communication device to a domain name service (DNS) server associated with the processing system (see Datar; col. 4/lines x; detx 10; IR-GW 42 is configured to perform the following functions schematically depicted in FIG. 2. In step 102, IR-GW 42 detects a new IMS SIP Registration message from a roaming UE 12, the SIP Registration message carrying a source IP address assigned to UE 12 by VPMN P-GW 22. IR-GW 42 launches an APN DNS query for the IMS APN using the IMSI identified from the IMS SIP-Register request message. The query returns an IP address of HPMN P-GW 28. In step 104, IR-GW 42 uses IP address of HPMN P-GW 28 to establish a GTP session (IMS bearer 48) on IMS APN with HPMN P-GW 28. HPMN P-GW 28 assigns a client IP address to UE 12).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Datar in order to incorporate techniques for providing roaming services in which the Visited Public Mobile Network (VPMN) operates according to a Local Breakout (LBO) model while the Home Public Mobile Network (HPMN) operates under a S8 Home Routed (S8HR) model.  One would have been because what is needed in the art is method of providing roaming IMS services that enables the home network to use S8HR model while enabling the visited network to use LBO model, thereby maintaining its visibility into the in-bound roaming traffic (see Datar; col. 2/lines 12-20). 

Regarding claim 2, Dubesset-Datar discloses the method of claim 1, wherein the communication device transmit the request to create the IMS APN packet data connection based upon the communication device attaching to the visited network (see Dubesset; [0025-0025]; FIG. 2 represents a flow diagram illustrating how a LTE device 106 registers in the VPLMN 108, which is a LTE network, and how a local IMS subscription is created.  The subscriber's mobile device such as the LTE device 106 sends an Enhanced Mobility Management (EMM) ATTACH request 131 (e.g., EMM-Combined Attach request) to the MME 114 in the VPLMN 108).  

Regarding claim 3, Dubesset-Datar discloses the method of claim 1, wherein the third-party subsystem comprises an internet protocol multimedia subsystem (IMS) (see Dubesset; [0022]; FIG. 1; Intelligent Multimedia sub-System (IMS) 112).  

Regarding claim 5, Dubesset-Datar discloses the method of claim 1, wherein the communication device is configured to engage in the VoLTE communications in accordance with a subscriber identity module (SIM) included in the communication device (see Dubesset; [0021]; subscribers 106 of the HPLMN 104 equipped with a mobile device such as a LTE device 106 which comprises a SIM which  enables the system to identify the identity of the subscriber).  

Regarding claim 6, Dubesset-Datar discloses the method of claim 1, wherein the processing system comprises a communication network including a serving gateway (SGW) and a mobility management entity (MME), and wherein the communication session is initated in accordance with communication by the third-party PGW with the SGW and MME (see Dubesset; [0021-0022]; gateway 102 maps to PGW, MME 114 maps to MME, and HSS 122 maps to SGW to initiate communication).  

Regarding claim 7, Dubesset-Datar discloses the method of claim 1, wherein the third-party subsystem provides a short messaging service (SMS) to the communication device (see Dubesset; [0021]; providing short message services (SMS)).  

Regarding claim 8, Dubesset-Datar discloses the method of claim 1, wherein the third-party subsystem does not perform authentication of the communication device (see Dubesset; [0025]; the MME 114 authenticates the subscriber or the mobile device 106 (e.g., LTE device) via an authentication procedure 137).

Regarding claim 9, Dubesset-Datar discloses the method of claim 1, wherein the third-party EPC is connected to an internet protocol packet exchange (IPX) provider in accordance with the Global System for Mobile Communications Association (GSMA) standard (see Dubesset; [0022, 0054]; the HPLMN 104 further includes a Gateway MSC (GMSC) 116 that interconnects to an Intelligent Multimedia sub-System (IMS) 112 in the VPLMN 108 via an international Public Switched Telephone Network (PSTN) 119 and an HSS 122 that interconnects to the gateway 102 over an Internet Protocol (IP) eXchange ( IPX) network 121.  Further, the present disclosure may also be effectively implemented with a LTE capable HPLMN but where the HPLMN and the VPLMN have not yet implemented IMS roaming according to GSMA guidelines etc., or any other network of common carrier telecommunications in which end users are normally configured to operate within a "home" network to which they normally subscribe, but have the capability of also operating on other neighboring networks).

Regarding claim 11, Dubesset-Datar discloses the device of claim 10, wherein the communication session is initiated in accordance with the communication device sending a session initiation protocol (SIP) message to the subsystem (see Dubesset; [0027]; the LTE device 106 sends a SIP REGISTER message 167 (e.g., SIP-REGISTER) to the local IMS 112 in the VPLMN 108).

Regarding claim(s) 10, 13-14, and 16-19 do(es) not teach or further define over the limitation in claim(s) 1-3, 7 and 1-3, 5 respectively.  Therefore claim(s) 10, 12-14, and 16-19  is/are rejected for the same rationale of rejection as set forth in claim(s) 1-3, 7 and 1-3, 5 respectively. 

Regarding claim 15, Dubesset-Datar discloses the device of claim 14, wherein the subsystem processes SMS messages from the communication device using an internet protocol short message gateway (see Dubsesset; [0028]; FIG. 4 represents an example of a flow diagram illustrating how a short message sent to a MSISDN of the subscriber of the LTE device 106 is delivered by the gateway 102 to the LTE device 106 through the local IMS 112 in the VPLMN 108. The Short Message Service-Gateway MSC (SMS-GMSC) 118 sends a MAP SendRoutingInfo-for-SM-Request message 191 (e.g., MAP SRI-for-SM-Request) to the HLR 120).

Regarding claim(s) 20, do(es) not teach or further define over the limitation in claim(s) 15 respectively.  Therefore claim(s) 20 is/are rejected for the same rationale of rejection as set forth in claim(s) 15 respectively.


Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubesset et al. (US 2016/0057607) in view of Datar (US 10,827,346) in view of Mumford et al. (US 2017/0323116).

Regarding claim 4, Dubesset-Datar discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 1, wherein the IMS lacks access to authentication keys of the communication device and does not perform subscriber identity module (SIM) authentication for the communication device.
	Mumford in the field of the same endeavor discloses techniques for enabling an authentication procedure to be used within the standard network security architecture to authenticate third party applications that are forbidden access to a particular secret key.  In particular, Mumford teaches the following:
wherein the IMS lacks access to authentication keys of the communication device and does not perform subscriber identity module (SIM) authentication for the communication device (see Kim; [0030]; third party applications or other applications that are forbidden access to a particular secret key used for authentication, it is helpful to review existing authentication procedures. Existing authentication procedures are widely deployed for providing protection of data integrity and confidentiality of signaling and media traffic with respect to processor-based devices (e.g., smartphones or other user equipment (UE)) provided communication services via an untrusted access network (e.g., the Internet) or a trusted access network (such as a 3GPP Radio Access Network (RAN)). For example, modern telephony, messaging and rich communications services networks that use the IP Multimedia System (IMS) framework may utilize SIM-based authentication at several different points in the access network).   
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teachings of Mumford in order to incorporate discloses techniques for enabling an authentication procedure to be used within the standard network security architecture to authenticate third party applications that are forbidden access to a particular secret key.  One would have been motivated to modify the prior art with the teaching of Mumford because Mumford enables mobile operators to minimize the number of secure entry points to the network and to reduce the number of disparate credentials and protocols that are otherwise required (see Mumford; [0003-0008]).

Regarding claim(s) 12, do(es) not teach or further define over the limitation in claim(s) 4 respectively.  Therefore claim(s) 12 is/are rejected for the same rationale of rejection as set forth in claim(s) 4 respectively.

Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the  Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451